IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,542-01


                    EX PARTE CHRISTOPHER STEVENSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 17-04-16008A IN THE 506TH DISTRICT COURT
                             FROM WALLER COUNTY


        Per curiam. YEARY , J., concurred.

                                             OPINION

        Applicant was convicted of burglary of a building and sentenced to two years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the district

clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant contends, among other things, that he is actually innocent. Based on the record,

the trial court has determined that Applicant has established by clear and convincing evidence that

he is actually innocent.

        We agree. Relief is granted. Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996);

Ex parte Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002). The judgment in cause number 17-04-

16008 in the 506th District Court of Waller County is set aside, and Applicant is remanded to the
                                                                                                   2

custody of the Sheriff of Waller County to answer the charges as set out in the indictment. The trial

court shall issue any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:             February 10, 2021
Do not publish